DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on November 4, 2020, amendments to the claims have been fully considered.  Claim 3 is canceled by applicant. 
The amendment to claim 1 is non-compliant and is not in proper form as the limitations that are amended are not underlined and any information removed is not crossed through in subsequent amendments. Applicant is required to follow procedure as outlined in 37 CFR 1.121(c).  
The amendment to the claims filed on November 4, 2020 does not comply with the requirements of 37 CFR 1.121(c) because the limitations that are amended are not underlined and any information removed is not crossed through.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing 
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”

Applicant’s amendment will be presently entered. However in the next correspondence, applicant is required to submit claims with status identifiers as well as any mark-ups, underlining or line throughs as required for amendments as stated above.
		
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., (US 20130089763).
Regarding claim 1, Lee discloses a battery pack 1 [0052] comprising a battery module 100 including a plurality of battery cells 10 having vents 13, when gas pressure generated from inside the battery cells 10 increases above a certain pressure (e.g., a predetermined pressure), the vents 13 function as a passage discharging the gas from the battery cells 10 [0045], and as such function as the discharge valve, see also figure 3. Lee further discloses the battery module includes a housing 130 ([0041]; see also figure 1), and a degassing cover 123 provided between the vents 13 (discharge valve) and the case 130 (see figures 1, 2 and 3).  Examiner notes that the degassing cover 123 reads on the claimed plate member. The degassing cover 123 (plate member) is arranged to overlap with vents 13 (discharge valve) when the battery and the degassing cover 123 (plate member) are planarly viewed from direction normal to a surface of the battery provided with the vents 13 (discharge valve) ([0040], see also figure 3). Lee further discloses, see figures 1 and 5, the degassing cover 123 (plate member) is attached to a second (CLAIM 1)

    PNG
    media_image1.png
    401
    593
    media_image1.png
    Greyscale

Lee et al., figure 1

    PNG
    media_image2.png
    300
    516
    media_image2.png
    Greyscale

Lee et al., figure 2

    PNG
    media_image3.png
    502
    547
    media_image3.png
    Greyscale

Lee et al., figure 3 

    PNG
    media_image4.png
    283
    568
    media_image4.png
    Greyscale

Lee et al., figure 5 
Lee further discloses a plurality of battery cells 10 are stacked to form a battery stack, (see figure 3), the plurality of battery  cells 10 each have a vent 13 on a first surface forming one surface of the battery module and the degassing cover 123 ( plate member)  extends in a stacking direction of the plurality of battery cells  and is continuously formed with respect to the  vents 13 (discharge valve) of each of the battery cells  (see fig. 3 degassing cover 123 extends in a stacking direction and continuously formed with respect to the vent 13 of each plurality of battery cells 10). (CLAIM 2)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee at al., (US 20130089763) as applied to claims 1 and 2  above, and further in view of Takasaki et al., (US 7771865). 
Regarding claims 4 and 5, Lee discloses all of the limitations as set forth above in claims 1 and 2. Lee does not disclose an upper case made of resin. Takasaki teaches a battery unit 14 including a battery case 50 where a plurality of battery modules 60 are stored in the battery case ([col.4/L21-26] see fig. 5),  the battery case 50 includes a tray member 51 located in the lower part, and  a cover  member 52 located in the upper part ([col.4/L 35-37]).  Examiner notes that tray member 51 is the lower case and cover member 52 is the upper case.  Takasaki further discloses cover member 52 is made of an integrally molded article of a synthetic resin reinforced by fiber [col.7/ L 33-34]. The battery case 50 covers the battery module for additional storing and is used as a waterproof seal member [col.7/ L40-49].  
It would have been obvious to one having ordinary skill in the art to cover the battery of Lee with the case of Takasaki in order to provide additional storage for the battery and to further aid in the efficiency of the battery. Therefore modified Lee further discloses the case includes: a lower case in which the battery is disposed; and an upper case provided above the lower case, the plate member is provided between the discharge valve and the upper case, and the upper case is made of resin.
Response to Arguments
A new grounds of rejection is made above over Lee et al., (US 2013 0089763) due to applicant’s amendments. Lee continues to be used but different embodiments and figures are used to show the claim limitations.  
Applicant's arguments filed on November 4, 2020 have been fully considered but they are not persuasive. Applicant alleges the rejection of claim 1  under 35 U.S.C 102(a)(1) as being anticipated by  Lee et al., (US 20130089763),  does not disclose the plate member is attached to a  second surface facing the first surface of the battery stack and forming one surface of the case.  .
Applicant’s arguments are not persuasive because in  figures 1 and 5 shown below, the degassing cover 123, which reads on the claimed plate member is attached to a second surface, which is cover 120, the second surface facing the first surface of the battery module 100 and forming one surface of the case 130. Also as shown in annotated figures 1 and 5 below, the degassing cover 123 and cover 120 are attached to the housing 130, the cover 123/120 forms a surface of the case 130.  

    PNG
    media_image5.png
    473
    660
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    412
    674
    media_image6.png
    Greyscale

Applicant further alleges for  the rejection of  claim 4  under 35 U.S.C 103 as being unpatentable over Lee in view of Takasaki et al., (US 7771865), Takasaki fails to remedy the shortcomings of Lee with respect to amended claim 1.  Applicant is not persuasive see figures 1 and 5 above, Lee discloses the degassing cover 123, which reads on the claimed plate member is attached to a second surface, which is the cover 120, the second surface facing the first surface of the battery module 100 and forming one surface of the case 130 and therefore the rejection using Takasaki is proper. 
Due to amendments to the claims, a new grounds or rejection is present above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NIARA TRANT/Examiner, Art Unit 1722               

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722